                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Shawn D. Stamper                                                 'Docket No. 5:11-CR-249-2BO

                               Petition for Action on Supervised Release

COMES NOW Linwood E. King, U.S. Probation Officer of the_ court, presenting a petition for modification
of the Judgment and Commitment Order of Shawn D. Stamper, who, upon an earlier plea of guilty to
Possession of a Stolen Firearm and Ammunition and Aiding and Abetting, and Possession of a Firearm and
Ammunition by a Person Convicted of Misdemeanor Domestic Violence, was sentenced by the Honorable
James C. Fox, Senior U.S. District Judge, on April 24, 2012, to the custody of the Bureau of Prisons for a
term of77 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 36 months.

    Shawn D. Stamper was released from custody on May 19, 2017, at which time the term of supervised
release commenced.

    On June 19, 2017, the court was notified of the defendant testing positive for the use of cocaine, and
his supervision was continued without modification.

    On October 17, 2017, and October 27, 2017, the court was notified of the defendant being charged with
Communicating Threats and Cyberstalking in Vance County, North Carolina. The defendant was ultimately
found guilty of these charges, and he received credit for time served in state court.

    On October 3, 2018, the court was notified of the defendant testing positive for the use of cocaine, and
his supervision was continued without modification.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

     On November 5, 2018, Stamper submitted a urinalysis test which again confirmed positive for the
presence of cocaine. Stamper has been directed to participate in substance abuse treatment through
Daymark Services, Henderson, North Carolina, in both group and individual counseling sessions.
Furthermore, he was encouraged to consider in-patient treatment options in light of his continued struggles
with cocaine. To address this continued non-compliant behavior, and in an effort to deter future illegal drug
use, we are recommending that the defendant complete'30 days of curfew via electronic monitoring.

    The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
       30 consecutive days. The defendant is restricted to their residence during the curfew hours. The
       defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
       abide by all program requirements, instructions and procedures provided by the supervising officer.

Except as herein modified, the judgment shall remain in full force and effect.
Shawn D. Stamper
Docket No. 5:11-CR-249-2BO
Petition For Action
Page2


Reviewed and approved,                        I declare under penalty of perjury that the foregoing
                                              is true and correct.


ls/Jeffrey L. Keller                         ls/Linwood E. King
Jeffrey L. Keller                            Linwood E. King
Supervising U.S. Probation Officer           U.S. Probation Officer
                                             310 New Bern Avenue, Room 610
                                             Raleigh, NC 27601-1441
                                             Phone:919-861-8682
                                             Executed On: November 21, 2018


                                     ORDER OF THE COURT

Considered and ordered this ; ~          day off.}~              ,2018, and ordered filed and
made a part of the records in the above case.




]~L~
Terrence W. Boyle
Chief U.S. District Judge
